                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:06-cr-00391-FDW
 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 (4) STERLING RAFAEL ROSEBORO,                    )
 a/k/a Baldy,                                     )                       ORDER
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court on Defendant Sterling Rafael Roseboro’s request

seeking release to home confinement under the Coronavirus Aid, Relief, and Economic Security

(CARES) Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). (Doc. No. 306). For the reasons which

follow, Defendant’s motion is DENIED.

I.     BACKGROUND

       Defendant was indicted in September 2006 by a grand jury on one count of conspiracy to

distribute cocaine and cocaine base and four substantive counts of possession with intent to

distribute cocaine and cocaine base. (Doc. No. 157, p. 4). Defendant pleaded guilty to conspiracy

to distribute and possess with intent to distribute cocaine and cocaine base in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A). (Doc. No. 1, p. 2; Doc. Nos. 123, 125). The Court sentenced him to 196

months’ imprisonment. (Doc. No. 168).

       On February 5, 2019, Defendant filed a motion requesting a sentence reduction under the

First Step Act. (Doc. No. 284). The United States did not oppose the motion, and the Court granted

the motion and reduced Defendant’s sentence to time served, plus ten days; the Court also reduced

Defendant’s term of supervised release from five years to four years. (Doc. No. 285).




                                                  1

         Case 3:06-cr-00391-FDW Document 312 Filed 08/13/20 Page 1 of 3
       Defendant began his term of supervised release on February 15, 2019. (Doc. No. 293, p.

4). On January 9, 2020, the U.S. Probation Office filed a petition alleging Defendant violated his

supervised release by testing positive for marijuana eight times from April 2019 through October

2019. Id. at 1-2. On February 20, 2020, the Court adjudicated Defendant guilty of the violation,

revoked his supervised release, and sentenced him to 14 months in prison. (Doc. No. 304).

Defendant is currently 41 years old and serving his sentence for violating his supervised release at

Federal Correctional Institution Edgefield in Edgefield, South Carolina. Defendant has served

approximately 50 percent of his 14-month sentence. See (Doc. No. 309, p. 8). The U.S. Bureau of

Prisons (“BOP”) currently projects his release date as January 10, 2021. Id.

       On May 19, 2020, Defendant filed a pro se motion for home confinement. (Doc. No. 306).

Defendant requests the Court order BOP to place him in home confinement pursuant to the CARES

Act. See id. In support of his request, Defendant notes that his federal conviction did not involve

violence, a sex offense, or terrorism; that he has a minimum Pattern Score, which is required to

qualify for home confinement; and that he has a release plan. See id.

II.    DEFENDANT’S REQUEST FOR HOME CONFINEMENT

       Defendant requests that the Court release him to home confinement. Id. The Court does not

have the authority to direct BOP to place a defendant in home confinement. See 18 U.S.C.

§ 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam);

see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the

decision where to house inmates is at the core of prison administrators’ expertise.”); United States

v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (“[D]efendant

suggests the CARES Act provides legal authority for the court to order home confinement…. This

provision does not authorize the court to order defendant’s placement in home confinement.”). A



                                                 2

         Case 3:06-cr-00391-FDW Document 312 Filed 08/13/20 Page 2 of 3
court has no authority to designate a prisoner’s place of incarceration. United States v. Voda, 994

F.2d 149, 151-52 (5th Cir. 1993). Because Defendant’s request for home confinement alters only

the place of incarceration, not the actual term of incarceration, only BOP may grant or deny his

request; the Court is without jurisdiction to do so.

III.   CONCLUSION

       For the foregoing reasons, Defendant Sterling Rafael Roseboro’s request seeking release

to home confinement (Doc. No. 306) is DENIED.



                                      Signed: August 13, 2020




                                                  3

         Case 3:06-cr-00391-FDW Document 312 Filed 08/13/20 Page 3 of 3
